Citation Nr: 1206713	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service connected tinea versicolor.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of June 2007 by the Department of Veterans Affairs (VA) Decatur, Georgia, Regional Office (RO), and has been subsequently transferred to the Atlanta, Georgia, RO.

According to the April 2009 Statement of the Case issued by the RO, the issues of entitlement to an increased rating for service-connected tinea versicolor, and entitlement to service connection for residuals of degenerative changes of the cervical spine (claimed as residual neck injury) and tinnitus (claimed as ringing in the left ear), were denied.  However, the Veteran stated in his substantive appeal he only wished to appeal the issue of increased rating for service-connected tinea versicolor.  Therefore, the issues of entitlement to service connection for residuals of degenerative changes of the cervical spine claimed as residual neck injury and tinnitus claimed as ringing in the left ear, is no longer on appeal and will not be addressed.


FINDINGS OF FACT

The Veteran's tinea versicolor is not shown to affect an area of more than 40 percent of the entire body or more than 40 percent of exposed areas, nor did the condition require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.118, DC 7806 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)). 

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112. 

The Veteran was notified by letter dated in December 2006 of the evidence required to establish entitlement to an increased rating, the evidence not of record necessary to substantiate his claim for a increased rating, and his and VA's respective duties for obtaining evidence.  This letter additionally notified him of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  The letter also notified the Veteran of how VA determines disability ratings in general, which once again was noted to include consideration of the impact on employment, and of how VA determines disability ratings. 

Under these circumstances, the Board finds that VA's duty to notify not only has been satisfied, but has been exceeded.  The December 2006 letter fully addressed all notice elements.  It was provided in advance of the AOJ's initial adjudication of the claim in June 2007.  Therefore, this letter fulfilled the duty to notify.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA has obtained the Veteran's service treatment records and private treatment records from Health Resources.  No other private treatment records and no VA treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records. See 38 U.S.C.A. § 5103A(b).  Indeed, he indicated in an October 2010 statement that he has not received any treatment, whether from VA or from a private healthcare provider, for his bilateral hearing loss. 

A VA examination was afforded to the Veteran in December 2006 and January 2009.  The Veteran argued the January 2009 VA examination did not accurately reflect his symptomatology.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010). 

In this case, (as discussed in detail below) a new examination is not needed because the objective medical evidence of record, including the Veteran's own lay statements regarding the severity of his symptoms, does not meet the criteria for an increased disability rating.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide these claims.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007). The Board, therefore, finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384  (1993).



Increased Rating

Historically, the Veteran was initially service connected for tinea versicolor by the RO in January 1981 at a 10 percent disability rating, effective June 17, 1947.  In September 2006, the Veteran submitted a claim for an increased rating and his appeal was granted by the RO in a June 2007 rating decision at a 30 percent disability rating, effective September 13, 2006.  The Veteran contends he is entitled to a rating in excess of 30 percent for his service connected tinea versicolor.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is only competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11(1998). 

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  The Board notes, however, that the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  As the Veteran submitted his claim in October 2005, his skin disorder shall be evaluated under the previous criteria. 

The Veteran's skin disorder has been rated as 30 percent disabling under Diagnostic Code 7806.  Under Diagnostic Code 7806, a 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is provided where there is more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).

The Veteran was afforded a VA examination in December 2006 where he reported intermittent itchy spots on his body.  He stated he continued to receive treatment for his skin condition at the VA medical center.  He denied functional impairment due to his condition.  A physical examination revealed, "[s]mooth, multiple scattered hypopigmented macules on the face, back, and scalp.  No erythema, or scaling."  The examiner diagnosed the Veteran with tinea versicolor which was intermittent and mildly disabling affecting 25 percent of total body and 10 percent of exposed body.  See VA examination, dated December 2006.

The record demonstrates that the Veteran was afforded another VA examination for his service connected tinea versicolor in January 2009.  The Veteran reported his tinea versicolor spread over his body which was itchy and irritating.  The Veteran denied any significant scarring but was like "little whitish areas of scale."  He stated he was treated with creams and lotions which were not effective and denied any oral medication.  He also denied any light box therapy, puva, or ultraviolent therapy.   See VA examination, dated January 2009.

A physical examination revealed hypopigmentation and scale concistneti with tinea versicolor on the left temple, left upper back with minimal scale, and on the feet, bilaterally.  There was no significant changed on the shoulders, arms, chest, remainder of the back, abdomen, buttocks, thigh, and lower legs.  The examiner noted the tinea versicolor was approximately 2 percent in total body area and exposed areas would be about 5 to 10 percent.  The Veteran stated he was "not well broken out today as he is on prior visits."  Id. 

There is no other evidence in the Veteran's claims file that is material to the Board's determination here. 

The December 2006 and January 2009 VA examinations show that the 30 percent rating assigned is appropriate.  Again, a 30 percent rating is assigned in part when a skin disorder covers 20 to 40 percent of the entire body.  Here, the objective medical evidence demonstrates the largest area affecting the Veteran's body was 25 percent the Veteran meets the criterion for a 30 percent rating. 

As stated, the Veteran contends that the January 2009 VA examiner did not accurately report his symptomatology.  Specifically, the Veteran argues that he reported to the VA examiner that his condition covers at least 10 percent of his body but usually covers 25 to 50 percent of his body most of the time.  The VA examiner stated in the report that it covered approximately 2 percent of his body and 5 to 10 percent of the exposed area.  See Veteran's Form 9, dated May 2009.

An increased 60 percent rating would only be warranted if the Veteran's skin disorder affected more than 40 percent of his entire body, affected more than 40 percent of the exposed areas, or required constant or near-constant systemic therapy.  38 C.F.R. § 4.118, DC 7806 (2011).  The Veteran meets none of these criteria.  The Veteran's skin disorder affects less than 40 percent of his entire body, it affects less than 40 percent of his exposed areas, and though he uses a topical cream, there is no evidence that he has been prescribed constant or near-constant systemic therapy.  Even as the Board considers the Veteran's contentions that he January 2009 VA examination did not accurately report his symptomatology, the Veteran's lay statements of his symptoms do not support an increased rating.  Also, as the Veteran's symptoms have remained consistent over the appeals period, staged ratings are inapplicable. 

The Board has considered whether any alternative diagnostic codes would be appropriate.  As noted above, since the service-connected disorder does not involve scars, Diagnostic Codes 7801-7805 are not applicable.  There is no evidence that the Veteran's skin disorder causes disfigurement of the head, face or neck so Diagnostic Code 7800 is inapplicable.  Furthermore, with the exception of Diagnostic Code 7813, the Veteran has never been diagnosed with any of the skin disorders listed in Diagnostic Codes 7807-7833 and thus, they are not applicable. 

The Veteran's disability is also not so severe as to warrant an extraschedular rating. An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's skin disability.  The evidence shows that the Veteran suffers from a skin disorder that affects some 25 percent of his body.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.

In summary, the Board finds that the Veteran's tinea versicolor is not shown to affect an area of more than 40 percent of the entire body or more than 40 percent of exposed areas, nor did the condition require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve-month period.  Accordingly, the Board concludes that the criteria for a 60 percent rating for the Veteran's tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.118, DCs 7800-7833 (2011).


ORDER

Entitlement to an increased rating in excess of 30 percent for service connected tinea versicolor is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


